Title: To James Madison from Robert Montgomery, 10 December 1807
From: Montgomery, Robert
To: Madison, James



(Copy)
Sir,
Alicante 10th. Decemr. 1807.

Captn. Jacob Noyes of the Brig Benjamin & Nancy of Newbury Port has just arrived from Malta & Parlermo  He sailed from the former on the 4th. Novr. and while getting his papers from our Consul there saw a Letter from Mr. Lear of a late date, which make no mention of a rupture with the Regency  He Sailed from Parlermo about the 22nd. November when all was quiet and nothing regarding Algiers talked of.  I have the honor to be truly Sir your Most Obt. Hl. Servt.

Robert Montgomery

